Title: From Thomas Jefferson to George Washington, [1 April 1790]
From: Jefferson, Thomas
To: Washington, George



[1 Apr. 1790]

Th: Jefferson has the honor to inform the President that Mr. Madison has just delivered to him the result of his reflections on the question How shall communications from the several states to Congress through the channel of the President be made?
‘He thinks that in no case would it be proper to go by way of letter from the Secretary of state: that they should be delivered to the houses either by the Secretary of state in person or by Mr. Leir. He supposes a useful division of the office might be made between these two, by employing the one where a matter of fact alone is to be communicated, or a paper delivered &c. in the ordinary course of things and where nothing is required by the President; and using the agency of the other where the President chuses to recommend any measure to the legislature and to attract their attention to it.’
The President will be pleased to order in this what he thinks best. T. Jefferson supposes that whatever may be done for the present, the final arrangement of business should be considered as open to alteration hereafter. The government is as yet so young, that cases enough have not occurred to enable a division of them into classes, and the distribution of these classes to the persons whose agency would be the properest.
He sends some letters for the President’s perusal praying him to alter freely any thing in them which he thinks may need it.
